 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                  CASE NO. 2:16-MJ-0094-AC

12                      Plaintiff,              ORDER DISMISSING INFORMATION

13                           v.                 DATE: March 6, 2019
                                                TIME: 9:00 a.m.
14   MICHELLE RYAN CLARK,                       COURT: Hon. Allison Claire
15                      Defendant.

16

17                                          ORDER

18         Based on the United States’ Motion to Dismiss, and pursuant to Rule 48 of the

19 Federal Rules of Criminal Procedure, it is HEREBY ORDERED that the Information is

20 dismissed against the above-captioned defendant. The status hearing scheduled for
21 March 6, 2019, is HEREBY VACATED.

22 DATED: March 5, 2019

23

24

25

26

27

28

      ORDER DISMISSING INFORMATION
                                                1                      UNITED STATES V. CLARK
